TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00011-CV




Robert Francis, Appellant

v.

Terry Keel and Tina J. Benkiser, in her capacity as Chair
of the Republican Party of Texas, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN06000057, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N


                        The parties have filed a joint motion to dismiss the appeal, informing this Court that
there is no longer a case or controversy.  The appeal is dismissed on the joint motion and costs are
assessed against the party incurring them.  
 
 
                                                                                                                                                            
Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Waldrop
Dismissed on Joint Motion
Filed:   February 10, 2006